People v Davis (2017 NY Slip Op 05038)





People v Davis


2017 NY Slip Op 05038


Decided on June 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 20, 2017

Friedman, J.P., Richter, Moskowitz, Gische, Kapnick, JJ.


4041 2112/12

[*1]The People of the State of New York, Respondent,
vLataya Davis, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Meaghan L. Powers of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered September 13, 2012, convicting defendant, upon her plea of guilty, of criminal possession of a weapon in the third degree, and sentencing her, as a second felony offender, to a term of three to six years, unanimously affirmed.
Defendant did not make a valid waiver of her right to appeal (see People v Powell, 140 AD3d 401 [1st Dept 2016], lv denied 28 NY3d 1074 [2016]; People v Santiago, 119 AD3d 484 [1st Dept 2014], lv denied 24 NY3d 964 [2014]). However, we find that the court properly denied defendant's suppression motion. There is no basis for disturbing the hearing court's credibility determinations. The police encounter with defendant, which led to probable cause for her arrest, was not a seizure requiring reasonable suspicion, notwithstanding that it involved a direction to stop (see People v Reyes, 83 NY2d 945 [1994], cert denied 513 U.S. 991 [1994]; People v Bora, 83 NY2d 531, 535-536 [1994]), and some incidental physical contact (see People v Francois, 61 AD3d 524 [1st Dept 2009], affd 14 NY3d 732 [2010]). Defendant did not preserve her claim that the police unlawfully searched her bag after her arrest, and we decline to review it in the interest of justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 20, 2017
CLERK